Order entered October 24, 2012




                                           In The
                                    Court of Zippeal5
                         jfiftb 1.13iiitritt of Mexati at 313aftati
                                    No. 05-12-01177-CV

            TPC CONTROLS, INC. AND CLEMENTS, TERRY P., Appellant

                                             V.

        TPC ELECTRIC COAVANY, INC. AND GEAR BRANDS, LLC, Appellee

                         On Appeal from the 416th District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04622-2010

                                         ORDER

       The Court has before it appellants' October 18, 2012 emergency motion for extension of

time to file their brief. The Court GRANTS the motion and ORDERS appellants to file their

brief by November 12, 2012.


                                                                            •


                                                    MOLLY F NCIS
                                                    JUSTICE